Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED DESCRIPTION

1.	This action is in response to the Election/Restriction filed on 07/19/2021.
2.	Group II (claims 3-20) has elected without traversed.
3.	Claims 21-22 have been added.
4.	Claims 1-2 have been canceled.
5.	Claims 3-22 are pending.

Drawings
6.	The drawings filed on 12/13/2019 have been accepted by the Examiner.

Examiner’s Notes

7.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior 


8.	Claims 3, 6-14 and 18-22  are rejected under 35 U.S.C. 103 as being unpatentable over Barnett (US 20180089066)  and further in view of Morgan (US 20060156286) 
As per claim 3, Barnett (US 20180089066)  discloses: A method, comprising: code review request identify a code module  ([0021] “make authorization requests,… create test sets, associate test sets with test cases, associate test sets with iterations, create test case results, create attachments, and/or map attachments with test case results) [0002] “Software testing is the process of verifying and validating that a computer-based system works as expected and meets user needs. Test cases may be written to test a specific piece of software. [0020] the test case may test the code written to test the user story”) where request to create the test case and that test case is for testing a specific piece of software inherently including code review request identify a code module as claimed;
Identifying an associated check variant (Abstract, “to detect a first code and/or a first file written for a first test framework... create a second test case”), wherein the check variant comprises one or more code review rules [0016] “ test cases for execution in various testing frameworks…. A testing framework may include function libraries, test data sources, object details, and reusable modules to support test case execution. The components of the testing framework act as reusable and deterministic building blocks that are used in writing test cases) where test framework is the check variant and comprise deterministic building blocks (one or more code review rules) to create test cases;

trigger one or more code review rules in the check variant [0014]  executing test cases and frameworks, uploading test results into the SOR, [0012]  an exemplary process for execution by a test case management system to create, update, and/or execute test cases written for various testing frameworks [0016] [0023] Developer console 102 may trigger the tool agnostic framework 220 [0026]) where executing test framework and executing the test cases written for various testing frameworks are triggering code review rules in the check variant; 
storing code identifiers of the identified code [0037] A quarantine sector is a memory sector created by the computer's operating system such that files stored in that sector… identified beginning malicious code marker;  flag each scanned byte between the beginning marker and the successive end malicious code marker;
code review rule triggered by the code [0014] “present disclosure may scan test automation code and perform actions without human activity or with minimal human activity. These automated actions may include creating and/or updating test cases in a system of record (SOR), mapping test cases to requirements or user stories, executing test cases and frameworks”,
updating an associated status of the code module based on the check variant execution [0018] Version control repository 106 may be scanned to detect new and/or updated code and/or input conditions. The code and/or input conditions may be directed to the appropriate test framework/tool for execution”) [0023] “Tool agnostic framework 220 also integrates seamlessly with version control repository 106 to get code updates automatically (e.g., using the command line) before completing an operation”) [0026] [0030].
Barnett discloses: identify code which trigger code review rules in the check variant [0014] [0016], [0023]; code review rules triggered by the code [0014]; code identifier.

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Morgan with the method of Barnett.   The modification would be obvious because one of the ordinary skill in the art would be motivated to develop a tool for testing program code during development, for the purpose of evaluating the code’s  correctness and performance efficiently ( (Morgan, [0001]). 
As per claim 6 the rejection of claim 3 is incorporated and  further Barnett (US 20180089066) accessing a development object comprising the identified code module, wherein the check variant is associated with the code module via the development object [0015] [0016]  developer consoles 102 may run development tools to write test cases for execution in various testing frameworks. A testing framework is a unified system configured to execute a specific type of software test against a software product to validate operation. A testing framework may include function libraries, test data sources, object details, and reusable modules to support test case execution. [0017] [0018]. [0021].

As per claim 8 the rejection of claim 3 is incorporated and  further Barnett (US 20180089066)  discloses further comprising: generating a check variant report, wherein the check variant report comprises the code identifiers and their associated code review rule(Abstract, [0004]  [0005] “the system may execute the first test case to generate a first result”) [0011] [0012] ;
trigger one or more code review rules in the check variant [0014]  executing test cases and frameworks, uploading test results into the SOR, [0012]  an exemplary process for execution by a test case management system to create, update, and/or execute test cases written for various testing frameworks [0016] [0023] Developer console 102 may trigger the tool agnostic framework 220 [0026]) where executing test framework and executing the test cases written for various testing frameworks are triggering code review rules in the check variant;  [0037] A quarantine sector is a memory sector created by the computer's operating system such that files stored in that sector… identified beginning malicious code marker;  flag each scanned byte between the beginning marker and the successive end malicious code marker;
Barnett does not specifically disclose code line identifiers, code review rule identifiers and code line identifier is stored in associated with code review rule identifiers.  However, in an analogous art Morgan discloses the above limitation (Morgan, [0029] [0030], [0031], [0032]  line 1 assigns the value "12" to the "id" attribute of null pointer rule 620. Line 2 provides descriptive text that RPM 250 may display along with the suggestions associated with the rule. Lines 3 through 6 provide the suggestions, comprising exemplary code segments, that RPM 250 displays when source code 400 matches the pattern defined in lines 15 through 17. The optional reference elements in lines 7 through 14 indicate sources where the programmer can find more information on the relevant programming technique or suggestion. RPM 250 also displays these .   The modification would be obvious because one of the ordinary skill in the art would be motivated to develop a tool for testing program code during development, for the purpose of evaluating the code’s  correctness and performance efficiently ( (Morgan, [0001]). 
As per claim 9 the rejection of claim 3 is incorporated and  further Barnett (US 20180089066)  discloses: displaying the check variant report [0027] [0032] test cases directly to derive test results. Tool agnostic framework 220 may render, capture, generate, or otherwise receive attachments associated with the test results (e.g., screen shots of a user interface). 
As per claim 10 the rejection of claim 3 is incorporated and further Barnett (US 20180089066) discloses further comprising: displaying the code module; and wherein displaying the check variant report [0027] [0032]. Barnett does not specifically disclose highlighting code lines of the displayed code module based on the code line identifiers in the check variant report. 
  However, in an analogous art Morgan discloses the above limitation (Morgan, [0029] [0030], [0031], [0032]  line 1 assigns the value "12" to the "id" attribute of null pointer rule 620. Line 2 provides descriptive text that RPM 250 may display along with the suggestions associated with the rule. Lines 3 through 6 provide the suggestions, comprising exemplary code segments, that RPM 250 displays when source code 400 matches the pattern defined in lines 15 through 17. The optional reference elements in lines 7 through 14 indicate sources where the programmer can find more information on the relevant programming technique or suggestion. RPM 250 also displays these references along with the rule's suggestions”) where each rule has an ID attribute 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Morgan with the method of Barnett.   The modification would be obvious because one of the ordinary skill in the art would be motivated to develop a tool for testing program code during development, for the purpose of evaluating the code’s  correctness and performance efficiently ( (Morgan, [0001]). 
As per claim 11 the rejection of claim 10  is incorporated and  further Morgan discloses wherein the highlighting of a given code line identifier is based on the associated one or more code review rule identifiers (Morgan, [0029] [0030], [0031], [0032]  line 1 assigns the value "12" to the "id" attribute of null pointer rule 620. Line 2 provides descriptive text that RPM 250 may display along with the suggestions associated with the rule. Lines 3 through 6 provide the suggestions, comprising exemplary code segments, that RPM 250 displays when source code 400 matches the pattern defined in lines 15 through 17. The optional reference elements in lines 7 through 14 indicate sources where the programmer can find more information on the relevant programming technique or suggestion. RPM 250 also displays these references along with the rule's suggestions”) where each rule has an ID attribute [0035] “FIG. 10 illustrates on line 1, each solution has an "id" attribute, just as each rule in rule database 270 has an "id" attribute. Using these "id" attributes, SPM 260 maps each rule to a corresponding solution.”). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Morgan with the method of Barnett.   The modification would be obvious because one of the ordinary skill in the art would be motivated to develop a tool for testing program code during development, for the purpose of evaluating the code’s  correctness and performance efficiently ( (Morgan, [0001]). 


Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Morgan with the method of Barnett.   The modification would be obvious because one of the ordinary skill in the art would be motivated to develop a tool for testing program code during development, for the purpose of evaluating the code’s  correctness and performance efficiently ( (Morgan, [0001]). 
As per claim 13 the rejection of claim 12 is incorporated and further Morgan discloses: displaying at least one of the one or more generated proposed code lines in conjunction with the code module [0030] [0029] [0032]. 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Morgan with the method of Barnett.   The modification would be obvious because one of the ordinary skill in the art would be motivated to develop a tool for testing program code during development, for the purpose of evaluating the code’s  correctness and performance efficiently ( (Morgan, [0001]). 
As per claim 14 the rejection of claim 12 is incorporated and further Morgan discloses: further comprising: displaying a results summary comprising a count of the identified code lines. [0029] [0030].
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Morgan with the method of Barnett.   The modification would be obvious because one of the ordinary skill in the art would be motivated to develop a tool for testing program code during development, for the purpose of evaluating the code’s  correctness and performance efficiently ( (Morgan, [0001]). 

As per claim 19  the rejection of claim 3 is incorporated and  further Barnett (US 20180089066)  discloses  displaying the updated associated status of the code module [0027] [0035] [0036]. 
As per claim 20 the rejection of claim 3 is incorporated and  further Barnett (US 20180089066)  discloses: triggering execution of the check variant against the code module based on one or more changes to the code module in response to the results of the previous check variant execution; and updating the associated status of the code module based on the triggered check variant execution (Abstract, [0012] [0016] [0018] [0023] [0026] [0030].
Claim 21 is a non-transitory computer readable storage media claim corresponding to the method claim 3 and rejected under the same reason set forth in connection of the rejection of claim 3 above.
Claim 22 is a system claim corresponding to the method claim 3 and rejected under the same reason set forth in connection of the rejection of claim 3 above.

9.	Claims 4-5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett (US 20180089066)  and further in view of Morgan (US 20060156286) and Nattinger (US 20100058296)
As per claim 4 the rejection of claim 3 is incorporated and further Barnett (US 20180089066) discloses associating the check variant with the code module (Abstract). Barnett does not specifically disclose based on a hierarchical relationship between the code module and a higher code module, wherein the check variant is associated with 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Nattinger with the method of Barnett and Morgan.  The modification would be obvious because one of the ordinary skill in the art would be motivated to distinguish the test ranking to perform efficient debugging of the program (Nattinger, [132] [134] [0138]).
As per claim 5 the rejection of claim 3 is incorporated and  further Barnett (US 20180089066)  discloses associating a new check variant with the code module; and associating the new check variant with one or more additional code modules (Abstract, [0004] [0017] “SOR is updated with latest test cases and/or test steps, or new test cases and/or test steps will be created based on the changes done”).  Nattinger discloses the hierarchical relationship between the code module and the one or more additional code modules [0153] [0167] [0170] [0173 [0245]. Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Nattinger with the method of Barnett and Morgan.  The modification would be obvious because one of the ordinary skill in the art would be motivated to distinguish the test ranking to perform efficient debugging of the program (Nattinger, [132] [134] [0138]).
As per claim 15  the rejection of claim 3  is incorporated and  further Barnett (US 20180089066)  discloses  categorizing the respective code based on severity of their respective triggered one or more code review rules [0037]. Morgan discloses the code lines [0029] [0030]. The modification would be obvious because one of the ordinary skill in the art would be motivated to develop a tool for testing program code during development, for the purpose of evaluating the code’s  correctness and performance efficiently ( (Morgan, [0001]).

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Nattinger with the method of Barnett and Morgan.  The modification would be obvious because one of the ordinary skill in the art would be motivated to distinguish the test ranking to perform efficient debugging of the program (Nattinger, [132] [134] [0138]).
As per claim 16  the rejection of claim 15 is incorporated and  further Barnett (US 20180089066)  discloses  categorizing the respective code  [0037] Morgan discloses displaying line of codes (Morgan, [0029] [0032]). The modification would be obvious because one of the ordinary skill in the art would be motivated to develop a tool for testing program code during development, for the purpose of evaluating the code’s  correctness and performance efficiently ( (Morgan, [0001]).
As per claim 17 the rejection of claim 15 is incorporated and further Barnett (US 20180089066) discloses wherein the updating of the associated status is based, at least in part, on the categorization of the respective code [0037]. Morgan discloses displaying line of codes (Morgan, [0029] [0032]) The modification would be obvious because one of the ordinary skill in the art would be motivated to develop a tool for testing program code during development, for the purpose of evaluating the code’s  correctness and performance efficiently  (Morgan, [0001]).
Conclusion
10.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
Adinarayan  US 20170364435 A1  discloses: ANALYTICALLY SELECTING WHICH TESTS ARE TO BE EXECUTED IN A CONTINUOUS DELIVERY PROCESS 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale

SAWANO  US 20120089964 discloses: ASYNCHRONOUS CODE TESTING IN INTEGRATED DEVELOPMENT ENVIRONMENT (IDE)


Bickson  US 20060064677discloses:  Debugger and method for debugging computer programs across multiple programming languages
Smith US 20050166193 A1 discloses: Methods, systems, and computer program products for identifying computer program source code constructs 
Porterfield US 6513154  discloses: System and method for testing of computer programs in programming effort Automated Debugging;  Planning documents are created and/or edited to reflect the structure of underlying code by assigning module and procedures to task lines.

Kolawa  US 20050120276 A1 discloses: Modularizing a computer program for testing and debugging

Title: The concept of dynamic analysis author: T Ball  published on 1999.

Title: Code review quality: How developers see it author:   O Kononenko, published on 2016.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196